the custody award was an abuse of discretion. Having considered the
                parties' arguments and the joint appendix, we conclude that appellant's
                arguments lack merit.
                            Appellant first argues that the district court's finding that
                respondent was the parent more likely to allow frequent associations and
                a continuing relationship between the child and the noncustodial parent,
                see NRS 125.480(4)(c) (2009) 2 , is not supported by substantial evidence.
                This court reviews district court findings of fact for substantial evidence,
                "which is evidence that a reasonable person may accept as adequate to
                sustain a judgment." Ellis v. Carucci, 123 Nev. 145, 149, 161 P.3d 239,
                242 (2007). Evidence presented at the custody hearing supports the
                district court's findings including testimony that appellant substantially
                delegated his child supervision duties to the child's paternal grandmother,
                concealed his travel from respondent, and resented the child's relationship
                with respondent's husband. See id. Testimony also supports the district
                court's finding that appellant's schedule and history of extensive out-of-
                state travel renders an order of joint custody impractical and that
                appellant's travel did not enhance the child's stability and growth. See id.
                Overall, the district court found respondent to be more credible, and this
                court will not reweigh on appeal the credibility of witnesses.      Castle v.
                Simmons, 120 Nev. 98, 103, 86 P.3d 1042, 1046 (2004).
                            Appellant next argues that the district court abused its
                discretion by awarding respondent primary physical custody, but granting
                appellant visitation that exceeds 40 percent of the days in a year. This
                court in Rivero v. River°, 125 Nev. 410, 216 P.3d 213 (2009), provided as a


                      2 NRS125.480 (2009) was repealed and reenacted in NRS Chapter
                125C by 2015 Nev. Stat., Ch. 445 §§ 8, 19.
SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A e
                guideline that "each parent must have physical custody of the child at
                least 40 percent of the time to constitute joint physical custody." 125 Nev.
                at 425-26, 216 P.3d at 224. Although River° provides a 40-percent
                guideline for when joint physical custody may be considered, the child's
                best interest remains paramount, and here the district court made its
                decision based upon the child's best interest and did not abuse its
                discretion by awarding respondent primary physical custody subject to
                appellant's liberal visitation.   See Bluestein v. Bluestein,    131 Nev., Adv.
                Op. 14, 345 P.3d 1044, 1048 (2015) (providing that "klegardless of [the 40-
                percent Rivero] guideline, . . in custody matters, the child's best interest
                is paramount"); Ellis, 123 Nev. at 149, 161 P.3d at 241 (recognizing "the
                district court's broad discretionary powers to determine child custody
                matters").
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                             Pickering
                                                                         e   adA. tiAP   '   J.




                cc: Hon. Kenneth E. Pollock, District Judge, Family Court Division
                      Carolyn Worrell, Settlement Judge
                     Hanratty Law Group
                     Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                      Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A